Citation Nr: 9915903	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-40 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound, left posterior chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from July 1969 to July 
1971.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1996.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in December 1992, by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).



FINDING OF FACT

The residuals of a shell fragment wound to the left posterior 
chest are manifested by a 2 1/2 inch horizontal scar in the 
posterior axillary line, 2 inches below the level of the 
nipple, which is nontender and well-healed with no evidence 
of functional impairment. 



CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
residuals of a shell fragment wound to the left posterior 
chest are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for a 
compensable disability evaluation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Specifically, his 
allegations regarding an increase in the severity of the 
shell fragment wound residuals of the left posterior chest 
are deemed sufficient to render the claim plausible.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Affairs (the 
Court), formerly the United States Court of Veterans Appeals.  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
entire evidence of record has been carefully reviewed, the 
Board places particular emphasis upon the findings noted on 
VA examination in January 1997 and follow-up in March 1998, 
to accurately determine the current level of disability 
attributable to the appellant's residuals of a shell fragment 
wound to the left posterior chest.

On VA examination in January 1997, the appellant did not 
report any complaints regarding the residuals of a shell 
fragment wound to the left posterior chest.  On physical 
examination, a 2 1/2 inch horizontal scar in the posterior 
axillary line, 2 inches below the level of the nipple was 
noted and it was further noted to be nontender and well-
healed with no evidence of functional impairment.  A follow-
up report dated in March 1998 noted that the x-ray findings 
of a granuloma in the chest was non-traumatic in nature and 
that the shell fragment residuals did not invade the pleural 
space of the chest.  The Board notes that prior VA outpatient 
treatment reports and VA examination reports reflect findings 
consistent with those noted above.

The appellant's residuals of a shell fragment wound to the 
left posterior chest are currently evaluated pursuant to 
Diagnostic Code 7805 which provides that there must be 
evidence of limitation of function of the body part affected 
by the scar for a compensable evaluation.  Other potentially 
applicable Codes include 7804 which provides for a 10 percent 
evaluation for scars which are tender and painful on 
objective demonstration.  Code 7803 provides for a 10 percent 
evaluation where the scars are found to be poorly nourished 
with repeated ulceration.  When viewed in light of the 
evidence of record as summarized above, the undersigned 
concludes that the preponderance of the evidence is against 
entitlement to a compensable disability evaluation for the 
shell fragment wound residuals of the left posterior chest.  

While the appellant has contended that entitlement to a 
compensable evaluation is warranted for his residuals of a 
shell fragment wound to the left posterior chest, these 
assertions are outweighed by the objective medical evidence 
of record which does not establish any tenderness, pain or 
functional impairment attributable to the scar or any other 
basis for a compensable disability evaluation.  Accordingly, 
in view of the above entitlement to a compensable disability 
evaluation for residuals of a shell fragment wound to the 
left posterior chest is not warranted.


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

